DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1, 3-15 and 17-21 are pending.
	Claims 2 and 16 cancelled.
	Claims 1, 3-11 and 21 are amended.
	Claims 1, 3-15 and 17-21 are being examined as follow:

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nathan et al (US20090008377A1 Previously cited).
Regarding claim 1, Nathan discloses a sensor mat system (sensing heating mat #10, Nathan fig 1, it is noted: Nathan sensing heating mat #10 contain multiple device like controller, signal generator, connector, heating source and etc., therefore it is also a system) comprising: 
a mat substrate (lower layer #70, Nathan fig. 2);
a voltage source (power supply #80, Nathan fig.3) connected to a microcontroller (controller #76, Nathan fig.3) implementing software [referring to Nathan Par.0022 cited: “…the controller 76 is adapted to provide a plurality of functions…”, as it cited the controller inherently implementing software to provide a plurality of functions]; 
a sensor electrode (resistive electric grid #72, Nathan fig.3) disposed on a first surface of the mat substrate (lower layer #70, Nathan fig. 2), at least a portion of the sensor electrode (resistive electric grid #72, Nathan fig.3) being disposed in a plane (the plane on lower layer #70 Nathan, fig. 2); and 
a shield electrode (another resistive electric grid #72, Nathan fig.3) disposed on the first surface of the mat substrate (lower layer #70, Nathan fig. 2), at least a portion of the shield electrode (another resistive electric grid #72, Nathan fig.3) being spaced apart from the plane on lower layer #70, Nathan fig. 2) as the at least a portion of the sensor electrode (resistive electric grid #72, Nathan fig 1 or 3), 
wherein the shield electrode (another resistive electric grid #72, Nathan fig.3) is electrically coupled to the voltage source (power supply #80, Nathan fig.3) and a capacitance exists (capacitance #92, Nathan fig 4) across the first surface between non-overlapping portions of the shield electrode (another resistive electric grid #72, Nathan fig.3) and the sensor electrode (resistive electric grid #72, Nathan fig 1 or 3), said sensor electrode (resistive electric grid #72, Nathan fig 1 or 3) used to detect a change in the capacitance (capacitance #92, Nathan fig 4); and 
wherein the voltage source (power supply #80, Nathan fig.3) is controllable (controlled by the controller #76) to cause a first current (signal generated by signal generator #84) or a second current (the signal combine with electrical power provided by the power supply #80) to flow through the shield electrode (another resistive electric grid #72, Nathan fig.3), the first current (signal generated by signal generator #84) being smaller (it is noted: since the “second current” is the combination of signal and the power from voltage source to generate heating, therefore, the total current of “second current” will always larger than the “first current”) than the second current (the signal combine with electrical power provided by the power supply #80);
at least one switch [refer to Nathan Par.0022 cited: “…The controller 76 includes a power supply switch (not shown) adapted to turn the power supply 80 on and off…”] connected to the voltage source (power supply #80, Nathan fig.3) and the microcontroller (controller #76, Nathan fig.3) and switching the first current (signal generated by signal generator #84) and the second current (the signal combine with electrical power provided by the power supply #80) between shielding (refer to Nathan’s Abstract “form an electric field”) and heating (refer to Nathan’s “heating”) according to the software [referring to Nathan Par.0022 cited: “…the controller 76 is adapted to provide a plurality of functions…”, as it cited the controller inherently implementing software to provide a plurality of functions, also in Par.0022 cited: “…In operation, a seat occupant will desire heat within the seat cushion 16 and will initiate a switch (not shown) within the interior of the vehicle. The switch notifies the controller 76, which in turn, controls the power supply 80 to supply electrical power to the resistive electrical grid 72…” and also Par.0023 cited: “…The signal generator 84 is configured to provide a continuous signal to the controller 76 which controls the transmission of the signal through the elements or heat sources 68 for an occupant detection system.…”]. 
Alternatively, Nathan does not explicitly disclose the first current being smaller than the second current.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control a controller of Nathan, with a first current being smaller than a second current, as it well known in the art1, in order to generate different kind of currents which is not for heating purpose.


    PNG
    media_image1.png
    522
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    642
    593
    media_image3.png
    Greyscale


	Regarding claim 3, Nathan further discloses the voltage source (power supply #80, Nathan fig.3) provides the first current (signal generated by signal generator #84) and the second current (the signal combine with electrical power provided by the power supply #80) to the shield electrode(another resistive electric grid #72, Nathan fig.3), wherein the first current (signal generated by signal generator #84) is configured for sensing a presence of a conductive object (occupant) on or near the sensor electrode (resistive electric grid #72, Nathan fig.3), and wherein the second current (the signal combine with electrical power provided by the power supply #80) on the shield electrode (another resistive electric grid #72, Nathan fig.3) energizes the shield electrode (another resistive electric grid #72, Nathan fig.3) and heats the sensor mat (sensing heating mat #10, Nathan fig 1).

	Claim 1 is also rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 Previously cited), in view of Wihelm (US4926025 newly cited). 
Regarding claim 1, Nathan discloses a sensor mat system (sensing heating mat #10, Nathan fig 1, it is noted: Nathan sensing heating mat #10 contain multiple device like controller, signal generator, connector, heating source and etc., therefore it is also a system) comprising: 
a mat substrate (lower layer #70, Nathan fig. 2);
a voltage source (power supply #80, Nathan fig.3) connected to a microcontroller (controller #76, Nathan fig.3) implementing software [referring to Nathan Par.0022 cited: “…the controller 76 is adapted to provide a plurality of functions…”, as it cited the controller inherently implementing software to provide a plurality of functions]; 
a sensor electrode (resistive electric grid #72, Nathan fig.3) disposed on a first surface of the mat substrate (lower layer #70, Nathan fig. 2), at least a portion of the sensor electrode (resistive electric grid #72, Nathan fig.3) being disposed in a plane (the plane on lower layer #70 Nathan, fig. 2); and 
a shield electrode (another resistive electric grid #72, Nathan fig.3) disposed on the first surface of the mat substrate (lower layer #70, Nathan fig. 2), at least a portion of the shield electrode (another resistive electric grid #72, Nathan fig.3) being spaced apart from and in the same plane (the plane on lower layer #70, Nathan fig. 2) as the at least a portion of the sensor electrode (resistive electric grid #72, Nathan fig 1 or 3), 
another resistive electric grid #72, Nathan fig.3) is electrically coupled to the voltage source (power supply #80, Nathan fig.3) and a capacitance exists (capacitance #92, Nathan fig 4) across the first surface between non-overlapping portions of the shield electrode (another resistive electric grid #72, Nathan fig.3) and the sensor electrode (resistive electric grid #72, Nathan fig 1 or 3), said sensor electrode (resistive electric grid #72, Nathan fig 1 or 3) used to detect a change in the capacitance (capacitance #92, Nathan fig 4); and 
wherein the voltage source (power supply #80, Nathan fig.3) is controllable (controlled by the controller #76) to cause a first current (electrical power provided by the power supply #80) to flow through the shield electrode (another resistive electric grid #72, Nathan fig.3), 
at least one switch [refer to Nathan Par.0022 cited: “…The controller 76 includes a power supply switch (not shown) adapted to turn the power supply 80 on and off…”] connected to the voltage source (power supply #80, Nathan fig.3) and the microcontroller (controller #76, Nathan fig.3) and switching the first current (electrical power provided by the power supply #80) between shielding (refer to Nathan’s Abstract “form an electric field”) and heating (refer to Nathan’s “heating”) according to the software [referring to Nathan Par.0022 cited: “…the controller 76 is adapted to provide a plurality of functions…”, as it cited the controller inherently implementing software to provide a plurality of functions, also in Par.0022 cited: “…In operation, a seat occupant will desire heat within the seat cushion 16 and will initiate a switch (not shown) within the interior of the vehicle. The switch notifies the controller 76, which in turn, controls the power supply 80 to supply electrical power to the resistive electrical grid 72…” and also Par.0023 cited: “…The signal generator 84 is configured to provide a continuous signal to the controller 76 which controls the transmission of the signal through the elements or heat sources 68 for an occupant detection system.…”]. 
Nathan does not disclose a second current to flow through the shield electrode, the first current being smaller than the second current; changing the first current and the second current.
Wihelm discloses a second current to flow through the shield electrode (refer to Whilem Col4 line 29-32 “increase the current passing through the heating element 10”) the first current  being smaller than the second current (refer to Whilem Col 4 line 29-32 “increase the current”); changing the first current (refer as “before increase” in Whilem Col 4 line 29-32) to the second current (refer as “after increase” in Whilem Col 4 line 29-32) [refer to Whilem Col 4 line 29-32 cited: “…A high signal at the gate input 62g turns on the field effect transistor 62 and shorts the resistor 60 to increase the current passing through the heating element 10…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s sensor mat system with a second current to flow through the shield electrode, the first current being smaller than the second current; changing the first current and the second current, as taught by Whilem, in order to provide a reliable, safe and inexpensive control system [refer to Whilem Col 1 line 46-49 cited: “…It is one object of the invention to provide a reliable, safe, and inexpensive control system for electronically energizing a resistive heating element in a motor vehicle seat …”]

Claims 4-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Tabaczynski et al (US20140197942 previously cited).
Regarding claim 4, Nathan does not discloses where is the sensor electrode and shield electrode are conductive wires coupled to the mat substrate.
Tabaczynski discloses wherein the sensor electrode (refer to “sensing electrode” in the Tabaczynski, Page Par.0022) and shield electrode (refer to “heating electrode” in the Tabaczynski, Page Par.0022) are conductive wires (refer to “conventional wire” in the Tabaczynski, Page Par.0022) coupled to the mat substrate [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited: “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s sensor mat with wherein the sensor electrode and shield electrode comprise conductive ink on the mat substrate, as taught by Tabaczynski, in order to provide materials suitable for vehicle seat applications [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited: “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].

Regarding claim 5, Nathan does not discloses wherein the sensor electrode and shield electrode comprise conductive ink on the mat substrate.
Tabaczynski discloses wherein the sensor electrode (refer to “sensing electrode” in the Tabaczynski, Page Par.0022) and shield electrode (refer to “heating electrode” in the Tabaczynski, Page Par.0022) comprise conductive ink (refer to “conventional wire” in the Tabaczynski, Page Par.0022) on the mat substrate [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited: “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan sensor mat with wherein the sensor electrode and shield electrode comprise conductive ink on the mat substrate, as taught by Tabaczynski, in order to provide materials suitable for vehicle seat applications [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited: “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].

Regarding claim 9, Nathan does not disclose wherein the shield electrode is grounded.
Tabaczynski further discloses wherein the shield electrode is grounded [Refer to Tabaczynski, Page 1, Paragraph 0013, line 4-7, cited “…be one or both of the electrodes shown in FIG. 1. The system measures a property such as the loading current (or impedance) to ground from the sensing element …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nathan sensor mat with wherein the shield electrode is grounded, as taught by Tabaczynski, in order to provide the ability to measure a property [Refer to Tabaczynski, Page 1, Paragraph 0013, line 4-7, cited: “…be one or both of the electrodes shown in FIG. 1. The system measures a property such as the loading current (or impedance) to ground from the sensing element …”].

	Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Marques et al (US2016/0282986 previously cited).
Regarding claim 6, Nathan does not disclose wherein at least one dielectric material is disposed adjacent the sensor electrode and shield electrode.
Marques discloses wherein at least one dielectric material (isolation material) is disposed adjacent the sensor electrode (column or rows) and shield electrode (column or rows) [Refer to Marques, Page 4, Paragraph 0050, line 13 - 21, cited: “…The rows and their traces may not directly (e.g., conductively) touch/connect electrically to the columns and column traces, e.g., there must may be electrical isolation between rows and columns, being it by spatial separation (zones where rows and columns do not overlap), or being it by using a isolating (e.g., electrically non-conductive) layer (e.g. an optically clear adhesive (OCA)) in between. The isolation material may act as dielectric…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan sensor mat with dielectric material is disposed adjacent the sensor electrode and shield electrode, as taught by Marques, in order to not directly touch/connect electrically to sensor electrode and shield electrode traces, there must may be electrical isolation between sensor electrode and shield electrode [refer to Marques, Page 4, Paragraph 0050, line 13 - 16  , cited “…may not directly (e.g., conductively) touch/connect electrically to the columns and column traces, e.g., there must may be electrical isolation between rows and columns, being it by spatial separation …”].

Regarding claim 7, the modification of Nathan and Marques disclose substantially all features set forth in claim 6, Nathan does not disclose wherein at least a portion of the mat substrate comprises the dielectric material.
Marques further discloses wherein at least a portion of the mat substrate (sensor grid 301) comprises the dielectric material (additional dielectric bridges) [Refer to Marques, Page 4, Paragraph 0052, line 1 – 7, cited “…FIG. 4A illustrates layers of the sensor grid 301, 400a in a face-to-face stacking according to an embodiment of the present disclosure. The sensor grid may comprise one or more layers, which may be at least one of: conductive row layer 403a, conductive column layer 401a, optically clear adhesives 402a, substrates, covers, or additional dielectric bridges …”, and FIG. 4A annotated below].

    PNG
    media_image4.png
    275
    574
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan sensor mat with at least a portion of the mat substrate comprises the dielectric material, as taught by Marques, in order to provide functionality for multiple contact point of the mat substrate [Refer to Marques, Page 4, Paragraph 0051, line 19-20, cited “…provide functionality for one or more users of the touch display device 300 …”].

Regarding claim 10, Nathan does not disclose wherein the sensor mat is flexible.
Marques discloses wherein the sensor mat is flexible (flexible substrates) [Refer to Marques, Page 4, Paragraph 0050, line 4 – 9, cited “…generically any conductive material which may allow fine traces, e.g. below 10 .mum in width) rows and columns, which are previously created in one or more row or column layers by deposition, printing, etching, electroplating or other method of making conductive structures in (e.g. flexible) substrates (e.g.)…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan sensor mat to be flexible, as taught by Marques, in order to allow for easier installation to any surface. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Komada et al (US20100187216 previously cited). 
Regarding claim 8, Nathan does not disclose wherein the shield electrode defines a boundary, and the sensor electrode is disposed within the boundary.
Komada discloses wherein the shield electrode (5b, Komada fig.1) defines a boundary, and the sensor electrode (4b3, Komada fig.1) is disposed within the boundary [Refer to Komada’s FIG.1 annotated below].

    PNG
    media_image5.png
    508
    841
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s sensor mat with the shield Refer to Komada, Page 4, Paragraph 0057, cited “…the key electrodes and the cancel electrodes which constitute the aforementioned respective touch switches are electrode portions constituting capacitance-type touch switches …”].

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Ito et al (US20080011732A1 previously cited). 
	Regarding claim 11, Nathan discloses a method of sensing operator contact with a portion of a vehicle (refer to Nathan title: occupant sensing heat mat, fig.1), the method comprising: 
	disposing a sensor mat (sensing heat mat #10, Nathan fig. 1, 2, 3, or 4) adjacent a portion of the vehicle (seat #12, Nathan fig. 1), the sensor mat (sensing heat mat #10, Nathan fig. 1, 2, 3, or 4) comprising: 
	a mat substrate (seat cushion #16, Nathan fig. 2); 
	a sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) disposed on the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) of the mat substrate (seat cushion #16, Nathan fig. 2), at least a portion of the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) being disposed in a plane (the plane on occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4); and 
	a shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) disposed on the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) of the mat seat cushion #16, Nathan fig. 2), at least a portion of the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) being spaced apart from and within the same plane as the at least a portion of the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3), wherein the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) is electrically coupled to a voltage source (power source #80, Nathan fig.3) and a capacitance (capacitance #92, Nathan fig.4) exists across the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) between the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) and the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3), said sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) used to detect [refer to Nathan Par. 0027 cited: “shown schematically in FIG. 4, during operation a capacitance, represented at 92, is formed between adjacent electric fields, 88 and 90. If the capacitance 92 of the electric fields, 88 and 90, is disturbed such as by the presence of an occupant within”] a change in the capacitance (capacitance #92, Nathan fig.4); 
	controlling the voltage source (power source #80, Nathan fig.3) to cause a first current (signal from signal generator #84) to flow through the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3);
	controlling the voltage source (power source #80, Nathan fig.3) to cause a second current (the signal combine with electrical power provided by the power supply #80) to flow through the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) to heat the sensor mat (sensing heat mat #10, Nathan fig. 1, 2, 3, or 4), the second current (the signal combine with electrical power provided by the power supply #80) being greater than the first current (signal from signal generator #84) and the voltage source of first current (signal from signal generator #84) and second current (the signal combine with electrical power provided by the power supply #80) is the same [refer to Nathan Par. 0024 cited: “…it should be understood that the power supply 80, the signal generator 84 and the controller 76 can be combined in one module or assembly or can be a single unit performing the above described functions…”, such that it is inherently that a controller 76, fig.3 of Nathan can be used to control a voltage to provide first current being smaller than the second current]; and
	switching the first current (signal generated by signal generator #84) and the second current (the signal combine with electrical power provided by the power supply #80) applied to the shield electrode (resistive electric grid #72, Nathan fig.3) to produce a corresponding switch between (refer to Nathan’s Abstract “form an electric field”) and heating (refer to Nathan’s “heating”).  

    PNG
    media_image1.png
    522
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    585
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    642
    593
    media_image3.png
    Greyscale

Nathan does not disclose the teaching of using the current going through shield electrode to reduce parasitic capacitance between the sensor and a frame supporting the portion of the vehicle.
	Ito discloses the teaching of using a current (An alternating voltage) to flow through a shield electrode (the lower electrode) to shield the sensor electrode (the upper electrode) from parasitic capacitance (capacitance) exhibited between the sensor electrode (the upper electrode)  and a frame supporting the portion of the vehicle (the seat heater) [refer to Ito Par.0011 cited: “An alternating voltage having a predetermined frequency is supplied to the upper electrode, and a voltage altering according to the voltage supplied to the upper electrode is supplied to the lower electrode to reduce a capacitance between the upper electrode and the seat heater”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s method to include a current to flow through the shield electrode to shield the sensor electrode from parasitic capacitance exhibited between the sensor electrode and a frame supporting the portion of the vehicle, as taught by Ito, in order to reduce parasitic capacitance and make the capacitive sensor more accurate [refer to Ito Par.0011 cited: “An alternating voltage having a predetermined frequency is supplied to the upper electrode, and a voltage altering according to the voltage supplied to the upper electrode is supplied to the lower electrode to reduce a capacitance between the upper electrode and the seat heater”].

	Regarding claim 20, Nathan further discloses the voltage source (power source #80, fig.3) is connected to a microcontroller (controller #76, fig. 3) and configured to provide signal from signal generator #84) and the second current (the signal combine with electrical power provided by the power supply #80) [refer to Nathan Par. 0024 cited: “it should be understood that the power supply 80, the signal generator 84 and the controller 76 can be combined in one module or assembly or can be a single unit performing the above described functions”].

Claim 11 is again rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Wihelm (US4926025 newly cited) and further in view of Ito et al (US20080011732A1 previously cited). 
	Regarding claim 11, Nathan discloses a method of sensing operator contact with a portion of a vehicle (title: occupant sensing heat mat, Nathan fig.1), the method comprising: 
	disposing a sensor mat (sensing heat mat #10,Nathan fig. 1, 2, 3, or 4) adjacent a portion of the vehicle (seat #12, fig. 1), the sensor mat (sensing heat mat #10, Nathan fig. 1, 2, 3, or 4) comprising: 
	a mat substrate (seat cushion #16, Nathan fig. 2); 
	a sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) disposed on the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) of the mat substrate (seat cushion #16, Nathan fig. 2), at least a portion of the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) being disposed in a plane (the plane on occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4); and 
	a shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) disposed on the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) of the mat substrate (seat cushion #16, Nathan fig. 2), at least a portion of the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) being spaced apart from and within the same plane as the at least a portion of the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3), wherein the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) is electrically coupled to a voltage source (power source #80, Nathan fig.3) and a capacitance (capacitance #92, Nathan fig.4) exists across the first surface (the surface of occupant sensing heat mat #10, Nathan fig. 1, 2, 3 or 4) between the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) and the sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3), said sensor electrode (resistive electric grid #72 in zone 38, Nathan fig.3) used to detect (refer to Nathan Par. 0027 cited: “shown schematically in FIG. 4, during operation a capacitance, represented at 92, is formed between adjacent electric fields, 88 and 90. If the capacitance 92 of the electric fields, 88 and 90, is disturbed such as by the presence of an occupant within”) a change in the capacitance (capacitance #92, Nathan fig.4); 
	controlling the voltage source (power source #80, Nathan fig.3) to cause a first current (electrical power provided by the power supply #80) to flow through the shield electrode (resistive electric grid #72 in zone 42, Nathan fig.3) to generate heat;
	switching the first current (electrical power provided by the power supply #80) applied to the shield electrode (resistive electric grid #72, Nathan fig.3) to produce a corresponding switch between (refer to Nathan’s Abstract “form an electric field”) and heating (refer to Nathan’s “heating”).  
	Nathan does not discloses a second current to flow through the shield electrode to heat the sensor mat, the second current being greater than the first current and the voltage source of first current and second current is the same; switching the first current and the second current applied to the shield electrode; and the teaching of using the 
Wihelm discloses a second current to flow through the shield electrode (refer to Whilem Col4 line 29-32 “increase the current passing through the heating element 10”) the second current  being greater than the first current (refer to Whilem Col 4 line 29-32 “increase the current”); changing the first current (refer as “before increase” in Whilem Col 4 line 29-32) to the second current (refer as “after increase” in Whilem Col 4 line 29-32) [refer to Whilem Col 4 line 29-32 cited: “…A high signal at the gate input 62g turns on the field effect transistor 62 and shorts the resistor 60 to increase the current passing through the heating element 10…”].
 	Ito discloses the teaching of using a current (An alternating voltage) to flow through a shield electrode (the lower electrode) to shield the sensor electrode (the upper electrode) from parasitic capacitance (capacitance) exhibited between the sensor electrode (the upper electrode)  and a frame supporting the portion of the vehicle (the seat heater) [refer to Ito Par.0011 cited: “An alternating voltage having a predetermined frequency is supplied to the upper electrode, and a voltage altering according to the voltage supplied to the upper electrode is supplied to the lower electrode to reduce a capacitance between the upper electrode and the seat heater”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s sensor mat system with a second current to flow through the shield electrode, the first current being smaller than the second current; changing the first current and the second current, as taught by Whilem, in order to provide a reliable, safe and inexpensive control system [refer to It is one object of the invention to provide a reliable, safe, and inexpensive control system for electronically energizing a resistive heating element in a motor vehicle seat …”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan’s method to include a current to flow through the shield electrode to shield the sensor electrode from parasitic capacitance exhibited between the sensor electrode and a frame supporting the portion of the vehicle, as taught by Ito, in order to reduce parasitic capacitance and make the capacitive sensor more accurate [refer to Ito Par.0011 cited: “An alternating voltage having a predetermined frequency is supplied to the upper electrode, and a voltage altering according to the voltage supplied to the upper electrode is supplied to the lower electrode to reduce a capacitance between the upper electrode and the seat heater”].

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Ito et al (US20080011732A1 previously cited), and further in view of Tabaczynski et al (US20140197942 previously cited).
Regarding claim 12, the modification of Nathan and Ito does not disclose where is the sensor electrode and shield electrode are conductive wires coupled to the mat substrate.
Tabaczynski discloses wherein the sensor electrode (sensing electrode) and shield electrode (heating electrode) are conductive wires (conventional wire) coupled to the mat substrate [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Ito method to include the sensor electrode and shield electrode comprise conductive ink on the mat substrate, as taught by Tabaczynski, in order to provide materials suitable for vehicle seat applications [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].

Regarding claim 13, the modification of Nathan and Ito does not disclose wherein the sensor electrode and shield electrode comprise conductive ink on the mat substrate.
Tabaczynski discloses wherein the sensor electrode (sensing electrode) and shield electrode (heating electrode) comprise conductive ink (other conductive materials) on the mat substrate [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Ito method to include the sensor electrode and shield electrode comprise conductive ink on the mat substrate, as taught by Tabaczynski, in order to provide materials suitable for vehicle seat applications [Refer to Tabaczynski, Page 2 Paragraph 0022, line 1 – 6, cited “…The sensing and heating electrodes may be contained in a sensing mat. The sensing and heating elements may be integrated into a signal conductor or separately provided in the matt. The sensing element and heating element can be made of conventional wire or other conductive materials suitable for vehicle seat applications…”].

Regarding claim 17, the modification of Nathan and Ito does not disclose wherein the shield electrode is grounded.
Tabaczynski discloses wherein the shield electrode is grounded [Refer to Tabaczynski, Page 1, Paragraph 0013, line 4-7, cited “…be one or both of the electrodes shown in FIG. 1. The system measures a property such as the loading current (or impedance) to ground from the sensing element …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Nathan and Ito method to include the shield electrode is grounded, as taught by Tabaczynski, in order to provide the ability to measure a property Refer to Tabaczynski, Page 1, Paragraph 0013, line 4-7, cited “…be one or both of the electrodes shown in FIG. 1. The system measures a property such as the loading current (or impedance) to ground from the sensing element …”].

	Claims 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Ito et al (US20080011732A1 previously cited), and further in view of Marques et al (US2016/0282986 previously cited).
Regarding claim 14, the modification of Nathan and Ito does not disclose disposing at least one dielectric material adjacent the sensor electrode and shield electrode.
Marques discloses wherein at least one dielectric material (isolation material) is disposed adjacent the sensor electrode (column or rows) and shield electrode (column or rows) [Refer to Marques, Page 4, Paragraph 0050, line 13 - 21, cited “…The rows and their traces may not directly (e.g., conductively) touch/connect electrically to the columns and column traces, e.g., there must may be electrical isolation between rows and columns, being it by spatial separation (zones where rows and columns do not overlap), or being it by using a isolating (e.g., electrically non-conductive) layer (e.g. an optically clear adhesive (OCA)) in between. The isolation material may act as dielectric …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Ito method with dielectric material is disposed adjacent the sensor electrode and shield electrode, as taught by Marques, in order to not directly touch/connect electrically to sensor electrode and shield electrode traces, there must may be electrical isolation between sensor electrode and refer to Marques, Page 4, Paragraph 0050, line 13 - 16  , cited “…may not directly (e.g., conductively) touch/connect electrically to the columns and column traces, e.g., there must may be electrical isolation between rows and columns, being it by spatial separation …”].

Regarding claim 15, the modification of Nathan, Ito and Marques disclose substantially all features set forth in claim 14, but does not disclose at least a portion of the mat substrate comprises the dielectric material.
Marques further discloses wherein at least a portion of the mat substrate (sensor grid 301) comprises the dielectric material (additional dielectric bridges) [Refer to Marques, Page 4, Paragraph 0052, line 1 – 7, cited “…FIG. 4A illustrates layers of the sensor grid 301, 400a in a face-to-face stacking according to an embodiment of the present disclosure. The sensor grid may comprise one or more layers, which may be at least one of: conductive row layer 403a, conductive column layer 401a, optically clear adhesives 402a, substrates, covers, or additional dielectric bridges …”, and FIG. 4A annotated below].

    PNG
    media_image4.png
    275
    574
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Ito method with at least a portion of the mat substrate comprises the dielectric material, as taught by Marques, in order to provide functionality for multiple contact point of the mat substrate [Refer to Marques, Page 4, Paragraph 0051, line 19-20, cited “…provide functionality for one or more users of the touch display device 300 …”].

Regarding claim 18, the modification of Nathan and Ito does not disclose wherein the sensor mat is flexible.
Marques discloses wherein the sensor mat is flexible (flexible substrates) [Refer to Marques, Page 4, Paragraph 0050, line 4 – 9, cited “…generically any conductive material which may allow fine traces, e.g. below 10 .mum in width) rows and columns, which are previously created in one or more row or column layers by deposition, printing, etching, electroplating or other method of making conductive structures in (e.g. flexible) substrates (e.g.)…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan and Ito method to include the sensor mat is flexible, as taught by Marques, in order to allow for easier installation to any surface. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Ito et al (US20080011732A1 previously cited), further in view of Marques et al (US2016/0282986 previously cited), and further in view of Komada et al (US20100187216 previously cited). 
Regarding claim 19, the modification of Nathan, Ito and Marques does not disclose the shield electrode defines a boundary, and the sensor electrode is disposed within the boundary.
Komada discloses wherein the shield electrode (5b) defines a boundary, and the sensor electrode (4b3) is disposed within the boundary [Refer to Komada’s FIG.1 annotated below].

    PNG
    media_image5.png
    508
    841
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan, Ito and Marques’ method to include the shield electrode defines a boundary, and the sensor electrode is disposed within the boundary, as taught by Komada, in order to constituting capacitance-type sensor [Refer to Komada, Page 4, Paragraph 0057, cited “…the key electrodes and the cancel electrodes which constitute the aforementioned respective touch switches are electrode portions constituting capacitance-type touch switches …”].

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nathan et al (US20090008377A1 previously cited), in view of Crews et al (US4574187 previously cited).
	Regarding claim 21, Nathan does not disclose the sensor electrode comprises an outer portion and an inner portion, and the shield electrode comprises a respective outer portion and a respective inner portion; wherein the outer portion of the sensor electrode is disposed between the respective inner portion and the respective outer portion of the shield electrode; and wherein the inner portion of the sensor electrode is disposed within the respective inner portion of the shield electrode.
	Crews discloses the sensor electrode (finger like electrode #12) comprises an outer portion (refer to Crews fig.1 annotated below) and an inner portion (refer to Crews fig.1 annotated below), and the shield electrode (finger like electrode #11) comprises a respective outer portion (refer to Crews fig.1 annotated below) and a respective inner portion (refer to Crews fig.1 annotated below); wherein the outer portion (refer to Crews fig.1 annotated below) of the sensor electrode (finger like electrode #12) is disposed between the respective inner portion (refer to Crews fig.1 annotated below) and the respective outer portion (refer to Crews fig.1 annotated below) of the shield electrode (finger like electrode #11); and wherein the inner portion (refer to Crews fig.1 annotated below) of the sensor electrode (finger like electrode #12) is disposed within the respective inner portion(refer to Crews fig.1 annotated below) of the shield electrode (finger like electrode #11) (refer to Crews fig.1 annotated below).

    PNG
    media_image6.png
    621
    694
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nathan sensor mat with the sensor electrode comprises an outer portion and an inner portion, and the shield electrode comprises a respective outer portion and a respective inner portion; wherein the outer portion of the sensor electrode is disposed between the respective inner portion and the respective outer portion of the shield electrode; and wherein the inner portion of the sensor electrode is disposed within the respective inner portion of the shield electrode, as taught by Crews, in order to achieve a constant density and even heat generation [refer to Crews Col 2 line 15-21 cited: “two finger-like electrodes 11 and 12 bonded to a major surface 10a of the plate 10. The distance between the adjacent electrodes 11 and 12 is approximately constant everywhere toward achieving a constant current density and even heat generation in the intervening surface portions of the plate 10”].
Response to Argument
Applicant's arguments filed April 26th 2021 have been fully considered but they are not persuasive as the following reasons:
A. The applicants argue: “…The Applicant appreciates the Examiner noting that the Nathan '377 publication fails to show or suggest that the first current of the Applicant's claim 1 may be smaller than the second current. That difference alone should have prevented any use of anticipation rejections in the office action. The Applicant respectfully requests that the Examiner remove the anticipation rejection under 35 U.S.C. 102 when the prior art does not show the claimed embodiment. …”, Remark Page 1.
The examiner's response: it is noted that the  alternative 103 rejection and the new 103 rejection following the 102 rejection is an alternative rejection for the purpose of compact prosecution with an alternative interpretation of the prior art, it is not an admission of Nathan does not disclose a certain teaching. Examiner further clarified why the prior art is still anticipating at the above 102(a1) rejection and the following: In this case, the claims only cited switching the “current” from “first current” to “second current” that go through the “shield electrode”, it does not citing any limitation that the “current” cannot be from two different current source combine, therefore Nathan’s combined current of “the signal and electrical power provided by the power supply #80” can be interpreted as the “second current” that go through the “shield electrode”, since it is the combination of the two current 

B. The applicants argue: “…Furthermore, the Applicant has emphasized the switching capabilities set forth in a system embodiment of claim 1 and respectfully submits that Nathan cannot show or suggest the switching as claimed. Nathan only discloses use of "continuous" signals as described in Nathan's specification at Par. 23. The only switching operation in Nathan's disclosure utilizes an all-or-nothing approach in which an occupant turns power to a grid on and off. See Nathan, Par. 22. Nothing else in the Nathan disclosure can show or suggest the switching recitations of the claim set as amended herein in which either the first current or the second current can be applied as recited. Accordingly, reconsideration of all rejections that utilize the Nathan reference is respectfully requested…”, Remark Page 1-2.
The examiner's response: it is noted that the features upon which applicant relies are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims only cited switching the “current” from “first current” to “second current” that go through the “shield electrode”, it does not citing any limitation that the “current” cannot be from two different current source combine, therefore Nathan’s combine current of “the signal combine with electrical power provided by the power supply #80” can be interpreted as the “second current” therefore, when the Nathan’s “controller” turn the “voltage source”’s switch “on” to supply power to heat, the “first current” also switched to the “second current”.
C. The applicants argue: “…The Applicant respectfully disagrees with the Examiner's denial of patentability upon the references disclosed in the final office action. Each of the above-referenced prior art combinations under 35 U.S.C. 103 have the same critical flaw in that the Examiner has not accounted for the specific and different kinds of technology present in the respective use cases of the cited references. These different kinds of systems have their proper uses and are not interchangeable as the Examiner's office action would suggest. Generally, the Examiner seeks to combine the Nathan '377 publication with the Marques '986 capacitive sensors, using two different electrodes to measure capacitance, with the Tabaczynski '942 reference, the Koch '216 reference, and the Komada '216 reference, all of which measure changes in capacitance with a single electrode. The Examiner has not provided a full and reasoned explanation of how these two different technologies are combinable to enable one of skill in the art to achieve the claimed invention …”, Remark Page 2-3.
The examiner's response: 
Regarding Marques, Examiner would like to point out, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Marques only discloses the limitation that Nathan does not disclose.
Regarding Tabaczynski, Examiner would like to point out, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Tabaczynski only discloses the limitation that Nathan does not disclose.
Regarding Koch ‘216, the argument is mooted because the prior art Koch ‘216 is not cited in current or previous Office action, it was only cited in an Office action that is withdrawn.
Regarding Komada, Examiner would like to point out, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Komada only discloses the limitation that Nathan does not disclose.
Furthermore, such argument would make a stronger position to argue if applicant had moved the limitations into the independent claims.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See evidence in Reznik (US5768472), claim 26 cited:”… said first current is smaller in magnitude than said second current.” and Nomura (20080234875A1),  Abstract: “....a switching section to flow a first current through the resistance heater when the voltage level of the control signal is the first-voltage, and to flow a second current having a current value smaller than that of the first current through the resistance heater when the voltage level of the control signal is the second-voltage....”